FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 001-10805 ROGERS COMMUNICATIONS INC. (Translation of registrant’s name into English) 333 Bloor Street East 10th Floor Toronto, Ontario M4W 1G9 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-Fo Form40-Fþ Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yeso Noþ Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yeso Noþ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yeso Noþ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROGERS COMMUNICATIONS INC. By: /s/David P. Miller Name:David P. Miller Title:SeniorVice President, General Counsel & Secretary Date:November 5, 2010 Exhibit Index Exhibit Number Description of Document Early Warning Report, dated November 5, 2010 Early Warning Report, dated November 5, 2010
